JUSTICE MCKINNON,
concurring in part and dissenting in part.
I concur with the Court’s denial of the Petition for Rehearing, but dissent from the granting of a stay of the judgment.
My decision is made as a jurist, charged not only with the obligation of respecting the separation of powers between the executive, legislative, and judicial branches of government, but also as a member of the branch of government which ultimately must determine whether there has been a transgression of this fundamental and salutary principle. Marbury v. Madison, 5 U.S. 137, 177 (1803) (“It is emphatically the province and duty of the judicial department to say what the law is.”). My individual view as a Montana citizen, regarding the use of medical marijuana for the treatment of a severely debilitating medical condition, has no place in our constitutional system of government when I function exclusively within the sphere of *297fthe judicial branch. Under the circumstances here, we have no constitutional authority to further enjoin or otherwise prohibit the enforcement of the Act once we have concluded that the Act is constitutional. The Court’s stay is in direct conflict with the Legislature’s determination regarding the appropriate time for transition and enjoins a legislative measure which we simultaneously determine to be constitutional.
A valid and constitutional statute is entitled to judicial recognition. Such recognition may not be withheld or abridged because this Court is of the opinion that a delay in implementation of the statute is necessary and wiser policy. Further, it is of no distinction whether the delay we choose to impose is merely one day, four months, or eighteen months. The Court would be well-reminded that:
Judicial power as contra-distinguished from the power of the law has no existence. Judicial power is exercised by means of courts which are the mere creations and instruments of the law, and independent of the law the courts have no existence. The law precedes the courts. The law governs the courts. Thus it is the function of the courts to expound and administer law in those causes properly brought before them in course of legal procedure. Judicial power is never exercised for the purpose of giving effect to the will of the judge [or justices]. It is always exercised for the purpose of giving effect to the will of the people as that will is expressed in the law.
State ex rel. Perry v. District Court, 145 Mont. 287, 298, 400 P.2d 648, 653 (1965) (quoting State ex rel. Bennett v. Bonner, Governor, 123 Mont. 414, 214 P.2d 747 (1950)) (emphasis in original).
In considering Plaintiffs’ Petition for Rehearing, we have considered an affidavit from Roy Kemp, a witness for Plaintiffs in the trial court proceedings and an interim administrator for a state agency. Mr. Kemp is not the authorized representative of the executive branch’s position regarding the stay; the Attorney General’s Office is.3 On behalf of the executive branch, the State and Governor — as represented by the Attorney General’s Office — has objected to any stay *297gbeyond that authorized by the Legislature in the Act.4 Our willingness to consider this extra-record affidavit in the first instance and, secondly, attribute to it the status of state representative is not based on any law, constitutional authorization, or recognizable legal procedure. It is merely a vehicle upon which the Court may effectuate what it believes to be a wise policy. The Court’s decision is not authorized by M. R. App. P. 20, and we have failed to indicate pursuant to what procedure or authority we are functioning when we stay a constitutional statute by postponing for four months the date of our decision.
Although the Court relies upon Helena Elementary and Lee, such reliance is a distortion and misplaced. None of the circumstances that the Court cited in Helena Elementary and Lee as providing a basis to postpone the effective date of the decision are present here: no further action by the Legislature is required, as the Act has been substantially upheld, and no further action by the Judiciary is required, as nothing remains to either rule upon or to retain for review. The only remaining action is enforcement of the Act by the executive. No legal action related to the validity of the Act remains to be taken by any branch of government; as a matter of law, the case is over.
Finding the Act constitutional, but nevertheless postponing the effective date of our decision in order to effectuate a stay and implement what we believe to be a wise policy, undermines the fundamental principle of co-ordinate branches of government, not to mention is inventive, unprecedented, and less than straight forward. This is particularly so when the Legislature has considered and adopted a transition period and the executive branch has chosen to enforce its provisions. Indeed, it is our responsibility as the highest court of this State to protect against an encroachment of power between the three branches of government, let alone commit such a transgression ourselves. Although we as individuals may feel passionately otherwise, we must be reluctant to create or annul by judicial sentence what the Legislature has appropriately decided and that which the executive has appropriately chosen to enforce. }
I would deny the petition and request for a stay.

 The attorney general is the legal officer of the state and shall have the duties and powers provided by law.” Mont. Const, art. VI, § 4.


 The Montana Department of Health and Human Services, Quality Assurance Division of which Roy Kemp is Interim Administrator is as department under the supervision of the executive. Mont. Const. art. VI, § 8.